Citation Nr: 1452407	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  08-37 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for retinitis pigmentosa.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel






INTRODUCTION

The Veteran had active duty service from June 1993 to November 1995.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2007 rating decision in which the RO, inter alia, denied service connection for retinitis pigmentosa.

In July 2012, the Board remanded the instant claim for service connection to the RO, via the Appeals Management Center (AMC), in Washington, D.C., for additional development and adjudication.  After accomplishing further action, the AMC continued to deny the claim (as reflected in a December 2012 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with his claim.  A review of the documents in Virtual VA reveals that, with the exception of an October 2014 Informal Hearing Presentation submitted by the Veteran's representative, such documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, there are no documents in the VBMS file.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran's retinitis pigmentosa is a congenital or developmental defect, and the Veteran is not shown to have current eye disability due to aggravation by superimposed disease or injury during military service.


CONCLUSION OF LAW

The criteria for service connection for retinitis pigmentosa are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.655, 4.9 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                 § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, in a June 2007 pre-rating letter, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection.  This letter provided notice as to what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  In addition, this letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The November 2007 AOJ rating decision reflects the initial adjudication of the claim for service connection after issuance of the June 2007 letter.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of various private treatment records.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by his representative, on his behalf.  The Board finds that no further AOJ action on this matter, prior to appellate consideration, is required.

Pursuant to the Board's July 2012 remand, in a July 2012 letter, the AOJ requested that the Veteran identify any private treatment providers who had treated him for his claimed retinitis pigmentosa and requested that he complete an appropriate authorization form for each such provider (as instructed by the Board in its July 2013 remand).  However, the Veteran did not respond to this letter.  Under these circumstances, the Board finds that, with respect to this request, no further AOJ action in this regard is required.

In the July 2012 remand, the Board also directed that the Veteran be afforded a VA examination to obtain an etiology opinion in connection with his claim.  In a July 2012 letter, the Veteran was advised that if he failed to report for examination without good cause, the claim on appeal would be evaluated based upon the evidence of record.  The record further reflects that, pursuant to the remand, a VA examination was scheduled in August 2012.  Various e-mail correspondence between VA employees dated in August 2012 suggests that the Veteran had been scheduled for an examination, that such examination had been cancelled as the Veteran had stated that he did not have transportation and that he had been provided with the telephone number of a local veterans service organization that provided such transportation.  Such examination was rescheduled in September 2012.  The Veteran did not report for this scheduled examination and he was advised in a December 2012 SSOC that he had failed to report for this examination.  There is no indication that the Veteran has requested that this examination be rescheduled nor has he offered an explanation for his failure to appear.   As such, no further AOJ action in this regard is warranted.

The Board finds that the AOJ has substantially complied with the prior remand directives, to the extent possible.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Pursuant to such directives, the AOJ attempted to obtain appropriate, additional evidence in support of this claim, to include private treatment records and a VA etiology opinion, without success, due to the Veteran's failure to respond to VA inquiries or attend a scheduled VA examination.  
In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lyall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).   

II. Service Connection

In his May 2007 VA Application for Compensation and/or Pension (VA Form 21-526), the Veteran indicated that his retinitis pigmentosa was hereditary.  He has provided no specific contentions in support of his claim.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.   38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and certain chronic disabilities becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.   38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  As the Veteran's retinitis pigmentosa is not listed in section 3.309(a), service connection may not be established solely based on continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

For the purposes of this analysis, the Board notes that congenital or developmental defects are not considered "diseases or injuries within the meaning of applicable legislation" and, hence, do not constitute disability for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  Retinitis pigmentosa is defined as a group of diseases, frequently hereditary, marked by progressive loss of retinal response.   DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1658 (31st ed. 2007).

Service connection may be granted in limited circumstances for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993). 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for retinitis pigmentosa is not warranted.

Service treatment records are negative for complaints or diagnoses related to the eyes or vision.  A March 1993 service entrance examination found the Veteran's distance vision to be 20/25 bilaterally, with correctible vision to 20/25 in the right eye and 20/NC in the left eye.  Near vision was found to be 20/25 bilaterally and correctible to 20/NC bilaterally.  He was noted to have failed color vision and depth perception testing.  A March 1995 examination found distance vision to be 20/25 in the right eye and 20/40 in the left eye.

Post-service treatment records indicate that the Veteran had been considered legally blind due to advanced retinitis pigmentosa and macular degeneration.  A January 2006 private treatment note indicates that the Veteran had described a gradual, progressive decrease in visual acuity in both eyes that had been present for approximately the past 10 years and that he had denied any past ocular trauma, pain or floaters.  In a January 2006 treatment summary, this private ophthalmologist stated that the Veteran had retinitis pigmentosa in both eyes with severe visual field loss and that this condition was permanent and progressive.  A September 2006 private treatment summary indicates that the Veteran's diffuse retinal degeneration in each eye had produced significant visual filed loss and that he was classified as legally blind.

Initially, the Board observes that the Veteran's retinitis pigmentosa is considered a congenital eye condition and therefore not a disability for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  

Although, as noted, service connection can be awarded, on a limited basis, for a disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury, there is nothing to support a finding that such has occurred in this case. In this regard, the service treatment records were negative for any complaints, treatments or diagnoses related to retinitis pigmentosa or vision.  The Veteran also specifically denied a past history of ocular trauma or pain in a January 2006 private treatment note.  Importantly, neither the Veteran nor his representative has presented or identified any contrary medical evidence or opinion-i.e., that actually supports the claim.  In other words, there is no competent medical evidence linking any current eye disability to service.

As discussed above, pursuant the Board's remand, the AOJ afforded the Veteran opportunities to identify and authorize VA to obtain medical records to support his claim, or to submit such evidence himself; as well as to report for a scheduled examination.  However, the Veteran has not cooperated with VA's attempts to assist him in either regard.  The failure to report for a VA examination, without good cause, is governed by the provisions of 38 C.F.R. § 3.655, which instructs that, when a claimant fails to report for a scheduled VA examination in connection with an original claim for service connection, the claim will be decided on the basis of the evidence of record.  Id.  The Board points out that, in order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits.  See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  Significantly, the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).   

Hence, while the records request and attempted examination possibly may have yielded competent evidence and opinion favorable to the Veteran's claim, on these facts, the Board has no alternative but to consider the claim on the basis of the current record.   As indicated, however, such evidence simply is not supportive of the Veteran's claim.  Notably, by failing to respond to the AOJ's record inquiry, and failing, without good cause, to report to the scheduled examination, the Veteran missed opportunities for VA to assist him in the developing potentially supportive evidence.  Without such evidence, given the current record, service connection cannot be established.  

Finally, to whatever extent the Veteran and/or his representative attempt(s) to establish the existence of a medical relationship between any current retinitis pigmentosa and the Veteran's service on the basis of lay assertions, alone, such attempt(s) must fail.  The matter of the medical etiology of the disability here at issue is one within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matter of the etiology of retinitis pigmentosa is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor his representative is shown to be other than a layperson without the appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  Id.  Hence, the lay assertions of medical nexus have no probative value. 

Under these circumstances, the Board finds that the claim for service connection for retinitis pigmentosa must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports required elements of the claim for service connection, that doctrine is not applicable.   See 38 U.S.C.A. § 5107(b); 38 C.F.R.    § 3.102; Gilbert, supra.  


ORDER

Service connection for retinitis pigmentosa is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


